 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------X   Case No. 18-cv-4835(DLI)(JO)
 CLARA PEREZ,

                                  Plaintiff,                               FIRST
                                                                           AMENDED COMPLAINT
                  - against -

 COMMITTEE FOR THE ADVANCEMENT OF                                          PLAINTIFF DEMANDS
 TORAH d/b/a OK KOSHER CERTIFICATION,                                      A TRIAL BY JURY
 RABBI DON YOEL LEVY, individually, and
 RABBI KALMAN WEINFELD, individually,

                                   Defendants.
 ----------------------------------------------------------------------X

        CLARA PEREZ, (“Plaintiff”), by and through her attorneys, PHILLIPS & ASSOCIATES,

PLLC, against COMMITTEE FOR THE ADVANCEMENT OF TORAH d/b/a OK KOSHER

CERTIFICATION (“COMMITTEE”), RABBI DON YOEL LEVY (“LEVY”), individually, and

RABBI KALMAN WEINFELD (“WEINFELD”), individually, (collectively, as “Defendants”)

alleges upon knowledge as to herself and her own actions and upon information and belief as to

all other matters as follows:

                                        NATURE OF THE CASE

1.      This is a civil action based upon violations that Defendants committed of Plaintiff’s rights

        guaranteed to her by: (i) the gender discrimination provisions of the New York City

        Human Rights Law, New York City Administrative Code § 8-107 et seq. (“NYCHRL”);

        (ii) the religious discrimination provisions of the NYCHRL; (iii) the retaliation provisions

        of the NYCHRL; (iv) tortious interference with business relations under New York Law;

        and (v) any other claim(s) that can be inferred from the facts set forth herein.
                             JURISDICTION AND VENUE

2.   The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1332 as Plaintiff is a

     citizen of Florida, Defendant COMMITTEE is a citizen of New York as it is a New York

     domestic not-for-profit corporation with its principal place of business located in New

     York, Defendant LEVY is a citizen of New York, and Defendant WEINFELD is a citizen

     of New York, and the matter in controversy exceeds $75,000.00.

3.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2), as a substantial part of

     the actions or omissions giving rise to the claims for relief occurred within this judicial

     district.

                                         PARTIES

4.   At all relevant times herein, Plaintiff is a resident of Florida and is a “person” and an

     “employee” entitled to protection as defined by the NYCHRL.

5.   Defendant COMMITTEE did and does business as “OK Kosher Certification,” was and is

     a New York domestic not-for-profit corporation, with its principal place of business located

     at 391 Troy Avenue, New York, New York 11213.

6.   At all relevant times herein, Defendant LEVY was and is the President of Defendant

     COMMITTEE. In that capacity, Defendant LEVY, jointly with Basil LLC, which was the

     restaurant where Plaintiff worked, (“the Restaurant” or “Basil”), oversaw the regular

     operations of the Restaurant and was responsible for matters with respect to the terms of

     the Restaurant’s employment of its employees, including Plaintiff.            Furthermore,

     Defendant LEVY had the power to recommend hiring, firing, and disciplinary action of all

     of the Restaurant’s employees and recommend supervision and control of employee’s

     conditions of employment. In fact, Defendant LEVY recommended the termination of

     Plaintiff’s employment to the owner of the Restaurant.


                                              2
7.    At all relevant times herein, Defendant WEINFELD was Defendant COMMITTEE’s

      Rabbinic Coordinator for Food Services. In that role, Defendant WEINFELD directly

      supervised Defendant COMMITTEE’s and the Restaurant’s joint employees, including

      Plaintiff. Additionally, Defendant WEINFELD had the power to recommend hiring, firing,

      and disciplinary action of all of Defendant COMMITTEE’s and the Restaurant’s joint

      employees and recommend supervision and control of employee’s conditions of

      employment.       In fact, Defendant WEINFELD, jointly with Defendant LEVY,

      recommended the termination of Plaintiff’s employment to the owner of the Restaurant.

8.    At all relevant times herein, Defendant COMMITTEE “employs” four or more

      “employees,” and is thus an “employer” within the meaning of the NYCHRL, while

      Defendants LEVY and WEINFELD are “employers” and “persons” within the meaning of

      the NYCHRL.

                                     MATERIAL FACTS

9.    Defendant COMMITTEE is a not-for-profit corporation that works with, inter alia,

      restaurants to provide kosher certification of food products. Defendant COMMITTEE

      certifies that the goods or services and the ingredients, as well as the mode and manner of

      manufacture, handling and packing, and the wrappings, and other containing materials,

      meet all requirements of the Mosaic Code and biblical requirements, so as to qualify them

      for Orthodox Jewish use and consumption, and thus kosher quality.                 To achieve

      certification, Defendant COMMITTEE sends its agent or employee to inspect or maintain

      a business’s compliance with the Mosaic Code and biblical requirements.

10.   Notwithstanding COMMITTEE’s official capacity, on every occasion that it had to inspect

      Basil, it utilized the opportunity to wield its control over Basil’s employees’ attire, speech,

      the Restaurant’s ambiance, its hours of operation, when maintenance work was conducted,


                                                3
      and who they hired and/or fired.

11.   In or around March 2010, Plaintiff, a female and Catholic, began working as a manager for

      the Restaurant located at 270 Kingston Avenue, Brooklyn, New York 11213.

12.   In or around March 2010, the Restaurant began to work with Defendants to obtain

      certification that the Restaurant met the required Kosher standards for its customers.

13.   Defendants supervised the Restaurant on a daily basis, controlled the compensation of the

      Restaurant’s employees, controlled the attire of the Restaurant’s employees, including

      Plaintiff (e.g., female employees must wear ankle length skirts and cover their cleavage),

      controlled the demography of the Restaurant’s employees with respect to sexual orientation

      and religion, and controlled the general ambiance (e.g., music) of the Restaurant.

14.   In fact, Defendant WEINFELD demanded Plaintiff and the owner of the Restaurant to play

      Jewish music only and prohibited them from playing music with female vocalists.

15.   Defendant WEINFELD also instructed Plaintiff and the owner of the Restaurant to turn off

      songs by musicians like Bob Marley and Stevie Wonder.

16.   On May 16, 2011, Plaintiff started to own shares of the Restaurant. Plaintiff was earning

      approximately $62,000.00, plus other benefits and profits from business sales.

17.   From in or around 2012 continuously until 2017, Defendant WEINFELD subjected

      Plaintiff to egregious hostile work environment based on Plaintiff’s sex and/or gender, and

      religion.

18.   For instance, throughout Plaintiff’s employment, Defendant WEINFELD referred to

      Plaintiff as a “shiksa,” which is a derogatory term against non-Jewish women.

19.   Also, throughout Plaintiff’s employment, Defendant WEINFELD targeted Catholic

      employees of the Restaurant, including Plaintiff and an Executive Chef, by proclaiming

      that the COMMITTEE did not care about any of their grievances because they are


                                               4
      Catholics and therefore, “goyim.”

20.   By way of another example, in or around the summer of 2012, during an inspection of the

      Restaurant, Defendant WEINFELD came to Plaintiff’s office and told Plaintiff that she had

      a “great ass” for her age. Plaintiff immediately told Defendant WEINFELD that he should

      not talk to her like that. Defendant WEINFELD retorted that he was just making an

      observation on her body and Plaintiff should take it as a compliment. Defendant

      WEINFELD’s comments regarding Plaintiff’s body were commonplace whenever they

      interacted.

21.   In or around the summer or fall of 2012, during a meeting between Plaintiff, Defendant

      WEINFELD, Udi Ezra (“Mr. Ezra”), a pastry chef, and the owner of the Restaurant,

      Plaintiff complained about the performance of Mr. Ezra to Defendants. Defendant

      WEINFELD told Plaintiff that she had no credibility because she was not Jewish. To wit,

      WEINFELD indicated that he only believed Mr. Ezra and the owner of the Restaurant

      because they were Jewish and did not believe anything that Plaintiff said.

22.   By way of another example, Defendant WEINFELD asked Plaintiff: “Is it true that Spanish

      women are good in bed?”        Plaintiff objected to Defendant WEINFELD’s unlawful

      question. Defendant WEINFELD proceeded to tell Plaintiff that Orthodox Jewish men are

      allowed to have sex with “goyim” women, if they pay for sex. Deeply offended by

      Defendant WEINFELD’s sexually harassing comment, Plaintiff walked out of the office

      without responding.

23.   In or around the end of 2013 or early 2014, Plaintiff informed Defendant WEINFELD that

      one of Plaintiff’s pastry chefs was being sexually harassed by another employee of

      Defendant COMMITTEE. Plaintiff showed Defendant WEINFELD the sexually harassing

      text messages that the female pastry chef received from one of Defendant COMMITTEE’s


                                               5
      employees. Defendant WEINFELD condoned and acquiesced to the sexual harassment by

      telling Plaintiff “what’s the big deal?” The text messages clearly displayed a lack of

      consent on behalf of the female pastry chef and Defendants’ employee continued the

      sexually harassing comments and suggestions.

24.   On March 30, 2014, Plaintiff e-mailed Defendant LEVY about Defendant WEINFELD’s

      discriminatory comments towards her based on her being Catholic. Specifically, Plaintiff

      wrote: “In the past with ref to Udi Ezra in meetings I have recorded Rabbi Weinfeld has

      stated that he believes Udi because Udi is Jewish and that he does not believe me because

      I am [C]atholic . . . . I feel that I am being targeted and discriminated against by The OK

      since Rabbi Weinfeld represents the OK and threatens me all the time to remove the OK

      Certification if I disagree with him.” In response to Plaintiff’s e-mail, Defendant LEVY

      refused to investigate Plaintiff’s grievance without having received an audio recording

      from Plaintiff regarding Defendant WEINFELD’s discriminatory remarks. Defendant

      LEVY wrote: “If you don’t have the recording then I cannot take that into consideration.

      As mentioned before all the other restaurant owners I have spoken to speak very highly of

      Rabbi Weinfeld. So there seems to be another issue here. Possibly a misunderstanding.”

25.   On March 30, 2014, in the same e-mail correspondence discussed above, Defendant

      LEVY, as another indication that Defendant COMMITTEE exercised power over the

      Restaurant’s employees, demanded that Plaintiff and the Restaurant compensate three

      “mashgichim,” or supervisors assigned to monitor the kashrut status of the Restaurant,

      $16.00 per hour. Defendant LEVY threatened that any compensation below said hourly

      rate would cause the COMMITTEE to deny the Restaurant’s kosher certification.

26.   By way of another example, in or around the end of 2015, Plaintiff told Defendant

      WEINFELD that one of COMMITTEE’s employees touched Plaintiff on her buttocks.


                                               6
      Defendant WEINFELD responded by telling Plaintiff that she should be proud that a young

      man found her attractive despite her age. Plaintiff was deeply offended by this unlawful

      and sexually harassing comment.

27.   By way of another example, in 2016, Defendant WEINFELD, again, called Plaintiff a

      “shiksa,” and therefore, prohibited Plaintiff from hiring Jewish servers as he claimed that

      Jewish people could never work for “shiksas” and instead, it should be the other way

      around.

28.   By way of another example, in or around the middle of 2016, Defendant WEINFELD came

      to the Restaurant intoxicated. He then asked Plaintiff how long it has been since she was

      with a man. Plaintiff understood Defendant WEINFELD’s question to be asking when was

      the last time she had sex. Defendant WEINFELD again told Plaintiff that he was allowed

      to have sex with a “goyim” as long as he paid for it. Plaintiff immediately objected to

      Defendant WEINFELD’s unlawful conduct. Defendant WEINFELD proceeded to move

      towards Plaintiff and rubbed his hands from Plaintiff’s breasts down to her buttocks.

      Plaintiff immediately pushed Defendant WEINFELD and started to scream at him.

29.   Moments later, one of the Restaurant’s servers came and saw Defendant WEINFELD

      sexually harassing Plaintiff.

30.   The male server immediately interrupted and asked Plaintiff if she was okay. The male

      server then asked Defendant WEINFELD if there was a problem. Defendant WEINFELD

      did not respond and immediately left. Plaintiff broke down and told the male server about

      Defendant WEINFELD’s sexual assault.

31.   Subsequently thereafter, Plaintiff reported Defendant WEINFELD’s sexual assault to

      Defendant LEVY. Defendant LEVY asked Plaintiff if she had any proof. Plaintiff told

      Defendant LEVY that a male server witnessed Defendant WEINFELD’s unlawful conduct.


                                               7
      Defendant LEVY proceeded to ask Plaintiff if the male server was Jewish. When Plaintiff

      answered in the negative, Defendant LEVY said that he did not trust “goyim” people and

      that he did not trust what Plaintiff had just reported to him. Lastly, Defendant LEVY told

      Plaintiff that if Plaintiff persisted with her accusation against Defendant WEINFELD,

      Defendant COMMITTEE would remove the Restaurant’s kosher certification.

32.   One week later, Defendant WEINFELD told Plaintiff that she did a “stupid thing” reporting

      him because “no one will ever believe a goyim girl.” Defendant WEINFELD continued

      that it would be in Plaintiff’s best interest not to report him again, and threatened that he

      was going to remove the Restaurant’s certification and insist on the termination of

      Plaintiff’s employment.

33.   In or around mid or late 2016, Defendant WEINFELD found out that one of the

      Restaurant’s female baristas was gay and immediately told Plaintiff that the barista’s

      employment at the Restaurant was against the Torah and prohibited by Jewish law.

      Plaintiff objected to Defendant WEINFELD’s discriminatory comment.

34.   In or around April and May 2017, Plaintiff complained to Defendant LEVY about one of

      the COMMITTEE’s Rabbi’s work performance and anti-gay statements against one of the

      Restaurant’s servers. Defendant LEVY reprimanded Plaintiff by reminding her that as a

      “goyim,” she should not question the ethics of a Rabbi After Defendant LEVY terminated

      that Rabbi’s employment, Plaintiff objected to granting that Rabbi’s application for

      unemployment benefits. Defendant LEVY retorted that the decision was not up to Plaintiff

      and that Defendant LEVY was going to confer with the owner of the Restaurant because

      he is Jewish and Jewish people “take care of their own.”

35.   On May 19, 2017, Defendant WEINFELD, during one of his inspections of the Restaurant,

      told Plaintiff that he had a dream about Plaintiff’s buttocks, which resulted in an orgasm.


                                               8
      Defendant WEINFELD also told Plaintiff that in his experience, “getting sex was not about

      yes or no, rather, about how much.” Plaintiff ended the conversation and left.

36.   Plaintiff again reported Defendant WEINFELD’s sexually harassing comment to

      Defendant LEVY, who then told Plaintiff that he did not trust her and he was going to find

      a way to remove the Restaurant’s certification. Defendant LEVY added that because

      Plaintiff is a “goyim,” that he could never believe anything she said and therefore, only

      believed the owner of the Restaurant because he is Jewish.

37.   Soon thereafter, Defendant WEINFELD told Plaintiff that he was going to remove the

      Restaurant’s kosher certification because Plaintiff reported Defendant WEINFELD to

      Defendant LEVY.

38.   On June 26, 2017, Defendants removed the Restaurant’s kosher certification in retaliation

      for Plaintiff’s internal sexual harassment complaint against Defendant WEINFELD. That

      same day, Defendants WEINFELD and LEVY told Plaintiff that they warned her about the

      Restaurant’s kosher decertification if she continued to report Defendant WEINFELD’s

      sexual harassment. When Plaintiff told Defendants that their actions were against the law

      and that she was going to sue them, Defendants told Plaintiff that no one would believe a

      “goyim” woman over two Orthodox Rabbis.

39.   In August 2017, per Defendants’ insistence, the owner of the Restaurant terminated

      Plaintiff’s employment.

40.   But for the fact that Plaintiff complained about Defendant WEINFELD’s

      discrimination based on Plaintiff’s sex and/or gender, Defendants would not have

      insisted on the termination of her employment.

41.   Defendants’ actions and conduct were intentional and intended to harm Plaintiff.

42.   As a result of Defendants’ actions, Plaintiff feels extremely humiliated, degraded,


                                              9
      victimized, embarrassed, and emotionally distressed.

43.   Additionally, as a result of Defendants’ discriminatory treatment of Plaintiff, she has

      suffered pecuniary loss, severe emotional distress, and physical ailments.

44.   As a result of the acts and conduct complained of herein, Plaintiff has suffered and will

      continue to suffer pecuniary loss, emotional pain, suffering, inconvenience, loss of

      enjoyment of life, and other non-pecuniary losses. Plaintiff has further experienced severe

      emotional and physical distress.

45.   Defendants’ conduct has been malicious, willful, outrageous, and conducted with full

      knowledge of the law. As such, Plaintiff demands punitive damages as against all

      Defendants, jointly and severally.

46.   Plaintiff had a business relationship with Basil in that she executed a contract with Basil

      making her approximately one-third owner.

47.   Defendants’ removal of the kosher certificate interfered with that business relationship.

48.   Defendants’ only offered to return the kosher certificate if Plaintiff no longer functioned

      as a manager in the restaurant and sold her ownership interest.

49.   Defendants actions constituted the independent tort of retaliation.

50.   Moreover, Defendants actions were done for the sole purpose of inflicting intentional harm

      on the Plaintiff.

51.   Defendants actions injured Plaintiff’s relationship with Basil as she was forced to sell her

      ownership interest in Basil and no longer worked as a general manager.

                 FIRST CAUSE OF ACTION AGAINST DEFENDANTS
                    Gender Discrimination in Violation of the NYCHRL

52.   Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above with

      the same force and effect as if more fully set forth herein.



                                               10
53.   The Administrative Code of City of New York § 8-107(1)(a) provides that

              It shall be an unlawful discriminatory practice: for an employer or
              an employee or agent thereof, because of the actual or perceived age,
              race, creed, color, national origin, gender, disability, marital status,
              sexual orientation or alienage or citizenship status of any person, to
              refuse to hire or employ or to bar or to discharge from employment
              such person or to discriminate against such person in compensation
              or in terms, conditions or privileges of employment.

54.   As described above, Defendants discriminated against Plaintiff on the basis of her gender

      in violation of the NYCHRL by, including but not limited to, subjecting her to disparate

      working conditions, and denying her the opportunity to work in an employment setting free

      of unlawful discrimination and harassment. As a result of Defendants’ unlawful

      discriminatory conduct in violation of the NYCHRL, Plaintiff has suffered, and continues

      to suffer, economic loss, for which she is entitled to an award of monetary damages and

      other relief.

55.   As a result of Defendants’ unlawful discriminatory conduct in violation of the NYCHRL,

      Plaintiff has suffered, and continues to suffer, mental anguish and emotional distress,

      including, but not limited to, depression, humiliation, embarrassment, stress and anxiety,

      loss of self-esteem and self-confidence, and emotional pain and suffering, for which she is

      entitled to an award of monetary damages and other relief.

56.   Defendants’ unlawful discriminatory actions constitute malicious, willful, and wanton

      violations of the NYCHRL, for which Plaintiff is entitled to an award of punitive damages.

                SECOND CAUSE OF ACTION AGAINST DEFENDANTS
                   Religious Discrimination in Violation of the NYCHRL

57.   Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above with

      the same force and effect as if more fully set forth herein.

58.   The Administrative Code of City of New York § 8-107(1)(a) provides that



                                                11
              It shall be an unlawful discriminatory practice: for an employer or
              an employee or agent thereof, because of the actual or perceived age,
              race, creed, color, national origin, gender, disability, marital status,
              sexual orientation or alienage or citizenship status of any person, to
              refuse to hire or employ or to bar or to discharge from employment
              such person or to discriminate against such person in compensation
              or in terms, conditions or privileges of employment.

59.   As described above, Defendants discriminated against Plaintiff on the basis of her religion

      in violation of the NYCHRL, by including but not limited to, subjecting her to disparate

      working conditions, and denying her the opportunity to work in an employment setting free

      of unlawful discrimination and harassment.           As a result of Defendants’ unlawful

      discriminatory conduct in violation of the NYCHRL, Plaintiff has suffered, and continues

      to suffer, economic loss, for which she is entitled to an award of monetary damages and

      other relief.

60.   As a result of Defendants’ unlawful discriminatory conduct in violation of the NYCHRL,

      Plaintiff has suffered, and continues to suffer, mental anguish and emotional distress,

      including, but not limited to, depression, humiliation, embarrassment, stress and anxiety,

      loss of self-esteem and self-confidence, and emotional pain and suffering, for which she is

      entitled to an award of monetary damages and other relief.

61.   Defendants’ unlawful discriminatory actions constitute malicious, willful, and wanton

      violations of the NYCHRL, for which Plaintiff is entitled to an award of punitive damages.

                 THIRD CAUSE OF ACTION AGAINST DEFENDANTS
                        Retaliation in Violation of the NYCHRL

62.   Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above with

      the same force and effect as if more fully set forth herein.

63.   The New York City Administrative Code § 8-107(7) provides that it shall be unlawful

      discriminatory practice: “For an employer . . . to discriminate against any person because



                                                12
      such person has opposed any practices forbidden under this chapter . . . .”

64.   As described above, after Plaintiff engaged in activity protected by the NYCHRL, Defendants

      retaliated by subjecting her to conduct that would dissuade a reasonable employee from

      making or supporting a similar Amended Complaint of discrimination, culminating in the

      termination of her employment.        Defendants took adverse actions against Plaintiff by

      recommending the termination of her employment with the purpose of retaliating against her

      because of her opposition to discrimination or participation in protected activities, causing

      Plaintiff to suffer damages as a result of that conduct.

65.   As a result of Defendants’ retaliatory conduct in violation of NYCHRL, Plaintiff has

      suffered, and continues to suffer pecuniary losses, severe mental anguish and emotional

      distress, including, but not limited to depression, humiliation, embarrassment, stress and

      anxiety, loss of self-esteem and self-confidence, and emotional pain and suffering, for

      which she is entitled to an award of monetary damages, as well as past and future lost

      wages and benefits and other compensatory damages, and other relief.

66.   Defendants’ unlawful discriminatory actions constitute malicious, willful, and wanton

      violations of the NYCHRL, for which Plaintiff is entitled to an award of punitive damages.

                              FOURTH CAUSE OF ACTION
                         Tortious Interference with Business Relations

67.   Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above with

      the same force and effect as if more fully set forth herein.

68.   Plaintiff had a business relationship with Basil in that she was approximately one-third

      owner.

69.   Defendants interfered with those business relations by removing the certificate in

      retaliation for her complaining of sexual harassment.



                                                 13
70.      Defendants further interfered by only offering to return the certificate if Plaintiff sold her

         ownership interest and no longer worked as a manager at Basil.

71.      Defendants actions injured Plaintiff’s business relationship with Basil as she sold her

         ownership interest.

                                          JURY DEMAND

72.      Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury on all

         claims in this action.

                                      PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests a judgment against the Defendants:

A.       Declaring that Defendants engaged in unlawful employment practices prohibited by the

         NYCHRL and, in that Defendants discriminated against Plaintiff on the basis of her gender

         and religion, and retaliated against Plaintiff for complaining of this discrimination;

B.       Awarding damages to Plaintiff for all lost wages and benefits resulting from Defendants’

         unlawful discrimination and retaliation, and to otherwise make her whole for any losses

         suffered as a result of such unlawful employment practices;

C.       Awarding Plaintiff compensatory damages for mental, emotional and physical injury,

         distress, pain and suffering and injury to her reputation in an amount to be proven;

D.       Awarding Plaintiff punitive damages;

E.       Awarding Plaintiff attorneys’ fees, costs, disbursements, and expenses incurred in the

         prosecution of the action; and

F.       Awarding Plaintiff such other and further relief as the Court may deem equitable, just and

         proper to remedy the Defendants’ unlawful employment practices.




                                                  14
Dated: New York, New York
       September 30, 2019
                                 PHILLIPS & ASSOCIATES,
                                 ATTORNEYS AT LAW, PLLC



                                  /s/ Marjorie Mesidor
                                 Marjorie Mesidor, Esq.
                                 Joshua M. Friedman, Esq.
                                 45 Broadway, Suite 620
                                 New York, New York 10006
                                 T: (212) 248 - 7431
                                 F: (212) 901 - 2107
                                 mmesidor@tpglaws.com
                                 jfriedman@tpglaws.com




                            15
